Citation Nr: 1213282	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty form July 1971 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

Initially, the Board notes that there are outstanding VA medical records pertinent to disabilities that are the subjects the Veteran's nonservice-connected pension claim.

Regarding the Veteran's psychiatric disabilities, the Veteran indicated during his Board hearing that he had symptoms of anxiety and depression.  He reported that he received treatment for his psychiatric symptomatology at the VA medical facility in Danville, Virginia, including individual and group therapy.  The Board points out that at the time of the rating decision on appeal, the RO noted that the Veteran was not receiving treatment for any psychiatric disability, and these records are not associated with the claims file.  

Regarding the Veteran's sleep apnea, he reported that his apnea has gotten so severe that it has interfered with his ability to function during the day.  He indicated that he has fallen asleep at the wheel, is forgetful, and has difficulty concentrating due to his inability to sleep well at night.  The Veteran also reported that he had a sleep study done at the McGuire VA Veteran Hospital in Richmond as recently as December 2011.

The Veteran also indicated that he had a pulmonary function test performed at the McGuire Hospital related to his chronic pulmonary obstructive disease (COPD).  In addition, the Veteran noted recent VA treatment for a variety of other disabilities, including fungus of the toenails, lumbar strain, and hypertension.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain and associate with the claims all outstanding records of the Veteran's evaluation and treatment from Danville and Richmond VA treatment facilities dated from April 2006-the date of the last treatment report of record-following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The Board also notes that the Veteran has essentially asserted that he is entitled to a total and permanent rating on the basis that he is unable to follow a substantially gainful occupation, due to physical and psychiatric disabilities.   See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.17 (2011).  The Board points that, before a total and permanent disability rating can be awarded, an evaluation must be performed under VA's Schedule for Rating Disabilities to determine the percentage of impairment caused by each disability.  See e.g. Roberts v. Derwinski, 2 Vet .App. 387, 390 (1992) 

Here, the RO has assigned a 50 percent rating for the Veteran's sleep apnea, a 10 percent rating each for hypertension and anxiety, and a 0 percent rating for lumbar strain with disc bulge at L5-S1.  He is also service connected for a duodenal ulcer, rated 20 percent disabling.  However, as indicated, there are the outstanding VA medical records that potentially bear on the severity of the Veteran's disabilities, which the RO has not considered.  In addition, the Board notes that the VA examination upon which these ratings were based was conducted over 5 years ago in January 2007.

In light of VA's duty to conduct a thorough and contemporaneous medical examination, the Board finds that new VA examinations are necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disabilities, in particular records from VA medical facilities in Danville and Richmond.  If the Veteran identifies any other pertinent medical, employment, or income-related records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo psychiatric and general medical examinations by appropriate examiners.  The psychiatric examination should be conducted first, and the report of that examination provided to the general medical examiner.

The entire claims file must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed, typewritten report.

Psychiatric examination - After examination of the Veteran and review of the record, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score, and explanation of what the score means.  To the extent possible, the examiner should offer an assessment as to the severity of each diagnosed psychiatric disability and the effect of the disability(ies) on the Veteran's employability.

General medical examination - After examination and review of the record, the examiner should provide an assessment of the severity of all physical disabilities, including sleep apnea, COPD, hypertension, ulcer, and lumbar spine disability.

Then, based on consideration of the record-in particular, the psychiatric and general medical examination reports-the examiner should render an opinion, consistent with sound medical principles, as to whether the combined effects of the Veteran's disabilities render him permanently and totally disabled.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


